Title: From Benjamin Franklin to Joseph Banks, 30 August[–2 September 1783]
From: Franklin, Benjamin
To: Banks, Joseph


          During August, while Etienne Montgolfier was conferring with the
            Académie des sciences, working on his new balloon, and pursuing his business interests
            as a papermaker, his competitors were
            scrambling to figure out how they could safely generate the 900 cubic feet of hydrogen
            needed to fill the globe they had constructed, financed through private
              subscription. It is unlikely that
            Franklin was among the subscribers, as he makes no mention of it in
            this report. (By contrast, he did tell Banks in October that he had subscribed to
            Charles’s next experiment.) He certainly
            was acquainted with Faujas de Saint-Fond, however, who managed the subscription, and
            knew Charles by reputation and in person, having attended at least one of his
              lectures.
          By August 23, when materials for Charles’s balloon were finally ready and Paris was “in
            an uproar about the flying machines,” the press had begun alerting readers that a public
            demonstration of the rival balloon was imminent. On August 25 all of Paris (according to one
            reporter) made its way to Charles’s home on the place des Victoires, where people
            glimpsed the marvelous globe aérostatique suspended. It was
            transported under escort to the Champ de Mars in the middle of the night of August
            26–27. As soon as it was properly situated and anchored, the team of scientists and
            assistants began the laborious generation of hydrogen. By the time the globe rose
            “majestically” from its moorings at five o’clock in the evening, the size of the crowd
            exceeded anything most witnesses had ever seen.
          
          Even in the midst of the overwhelming “enthousiasme public,” however, there were enough
            detractors that their grumblings were reported along with the machine’s success. Where
            would this lead, they asked. What possible utility could be derived from these
            experiments? When this question was posed to Franklin on the day of the demonstration,
            he was said to have replied, “Eh! à quoi bon l’enfant qui vient de naître?” (“Eh! Of
            what use is a new-born baby?”)
          This famous bon mot was recorded by Baron von Grimm in his
              Correspondance littéraire, a handwritten paper circulated
            privately to a select group of European aristocrats. Grimm went on to observe that the
            infant might die in his cradle or perhaps turn out to be an “imbécile,” but he might
            equally turn out to be the glory of his country, the light of his age, the savior of
              humanity. A few weeks later, after the
            next balloon ascension inspired a frenzy of new commentary, Franklin would see his
            witticism quoted in the mainstream press in slightly altered form and become transformed
            over time, as elements of Grimm’s own comments were incorporated and the phrase was
            embellished and burnished.
          The wit of the original version, whose essence lay in its being posed as a rhetorical
            question, was flattened when the quip appeared publicly for the first time in the Mémoires secrets on September 24: in this retelling, Franklin
            “ingeniously” replied, “C’est l’enfant qui vient de naitre.” This phrase was printed the
            next day in the Journal de Paris. In the September 27 issue of the weekly Mercure de France (Journal politique de Bruxelles), the
            “penseur profond” was quoted as saying, “Peut-être sera-t-il un imbécile ou un homme de
            beaucoup d’esprit; attendons pour le juger que son education soit achevée.” It was in this distorted form that the expanded
            phrase appeared twice more in other journals with widespread distribution, to the
            indignation of an earnest inventor from Picardy whose objections
            filled two long letters.
          Franklin’s mot continued to circulate as the balloon craze
            grew and the expense of the trials kept alive the question of whether glorified kites
            could be justified in light of society’s pressing needs. Balloons and babies became so closely
            associated, in fact, that both enthusiasts and skeptics used the metaphor, with or
            without attribution, either to support their views or to cast ridicule on the entire
            phenomenon. Thus, Lettre de M. Joly de Saint-Vallier … à Madame
              La Princesse de ***, à Pétersbourg, sur les ballons
              appellés globes aëro-statiques, published in Ostend in November, declared that
            the balloon was an infant that had already reached maturity and would never be anything
            but a toy. A reviewer, explaining the allusion, combined previous versions into a
            smoother formulation. “Le mot célebre de M. Francklin,” he explained, was “Ce n’est encore qu’un enfant: peut-être ne sera t-il qu’un
              imbécille, peut-être deviendra-t-il un grand homme.”
          Even Franklin played off the remark, it seems, after witnessing Charles’s manned flight
            on December 1. Enchanted at the sight (according to the Mémoires
              secrets), he said that the first balloon had been an “enfant,” but this one was a
            “géant.” Not wanting to appear partisan, however, he added that “le machine aérostatique
            étoit un enfant dont M. Montgolfier étoit le pere & M. Charles la mere
              nourrice.”
          Franklin also invoked the metaphor when shrugging off a question posed to him by
            Condorcet at a session of the Académie des inscriptions et belles-lettres in November.
            When asked if he thought it would ever be possible to steer a balloon, he was quoted as
            saying: “la chose est encore dans son enfance, ainsi il faut attendre.” Why would a chronicler preserve
            such an unremarkable statement if not for its allusion to the by-then famous
            expression?
          In the present letter reporting on the events of August 27, Franklin gives Joseph Banks
            a sense of the crowd’s speculations and begins to muse on the implications of the
            balloon experiment. But neither here nor in any other letter does he so much as allude
            to the witticism for which his name was yet again being celebrated, concurrently with
            the peace treaty and the image of the United States as an infant emerging from its
            cradle that was circulating around Europe on his Libertas
              Americana medal.
          Did Franklin actually utter this mot, and if so, in what
            form? Sixteen years after the fact, and nine years after Franklin’s death, a speech
            delivered by Le Roy confirmed that he had said something of the kind. On 21 Prairial, An
            7 (June 9, 1799), when asked by the minister of the interior to report to the first
            class of the Institut national des sciences et des arts on the utility of the balloon
            and Montgolfier’s role in its invention, Le Roy reminded his audience of “ce mot de
            l’illustre Franklin, interrogé par un savant qui lui faisoit la même question sur leur
            mérite que celle que le Ministre de l’Intérieur a faite à la Classe: C’est un enfant, répondit-il, qui
              vient de noître, on ne peut pas dire ce qu’il deviendra.” This formula certainly captures the meaning, but
            did Le Roy remember his friend’s exact words? In our view, the rejoinder noted
            immediately after the fact by Grimm sounds the most Franklinian—succinct, wise, and
              ironic.
         
          
            
              Sir,
              Passy, August 30.[–September 2,] 1783
            
            On Wednesday the 27th. Instant, the new aerostatic Experiment, invented by Messrs.
              Mongolfier of Annonay, was repeated by Mr. Charles, Professor of experimental
              Philosophy at Paris.
            A hollow Globe 12 feet Diameter was formed of what is called in England Oiled Silk,
              here Taffetas gommé, the Silk being impregnated with a
              Solution of Gum elastic in Lintseed Oil, as is said. The Parts were sewed together
              while wet with the Gum, and some of it was
              afterwards passed over the Seams, to render it as tight as possible.
            It was afterwards filled with the inflammable Air that is produced by pouring Oil of
              Vitriol upon Filings of Iron, when it was found to have a tendency upwards so strong
              as to be capable of lifting a Weight of 39 Pounds, exclusive of its own Weight which
              was 25 lb, and the Weight of the Air contain’d.
            It was brought early in the Morning to the Champ de
              Mars, a Field in which Reviews are sometimes made, lying between the Military
              School and the River. There it was held down by a Cord till 5 in the afternoon, when
              it was to be let loose. Care was taken before the Hour to replace what Portion had
              been lost, of the inflammable Air, or of its Force, by injecting more.
            It is supposed that not less than 50,000 People were assembled to see the Experiment.
              The Champ de Mars being surrounded by Multitudes, and vast Numbers on the opposite
              Side of the River.
            At 5 a Clock Notice was given to the Spectators by the Firing of two Cannon, that the
              Cord was about to be cut. And presently the Globe was seen to rise, and that as fast
              as a Body of 12 feet Diameter with a force only of 39 Pounds, could be suppos’d to
              move the resisting Air out of its Way. There was some Wind, but not very strong. A
              little Rain had wet it, so that it shone, and made an agreable Appearance. It
              diminish’d in Apparent Magnitude as it rose, till it enter’d the Clouds, when it
              seem’d to me scarce bigger than an Orange, and soon after became invisible, the Clouds
              concealing it.
            The Multitude separated, all well satisfied and delighted with the Success of the
              Experiment, and amusing one another with discourses of the various Uses it may
              possibly be apply’d to, among which many were very extravagant. But possibly it may
              pave the Way to some Discoveries in Natural Philosophy of which at present we have no
              Conception.
            A Note secur’d from the Weather had been affix’d to the Globe, signifying the Time
              & Place of its Departure, and praying those who
              might happen to find it, to send an Account of its State to certain Persons at Paris.
              No News was heard of it till the next Day, when Information was receiv’d, that it fell
              a little after 6 a Clock at Gonesse, a Place about 4 Leagues Distance, and that it was
              rent open, and some say had Ice in it. It is suppos’d to have burst by the Elasticity
              of the contain’d Air when no longer compress’d by so heavy an Atmosphere.
            One of 38 feet Diameter is preparing by Mr. Mongolfier himself, at the Expence of the
              Academy, which is to go up in a few Days. I am told it is constructed of Linen &
              Paper, and is to be filled with a different Air, not yet made Public, but cheaper than
              that produc’d by the Oil of Vitriol, of which 200 Paris Pints were consum’d in filling
              the other.
            It is said that for some Days after its being filled, the Ball was found to lose an
              eighth Part of its Force of Levity in 24 Hours; Whether this was from Imperfection in
              the Tightness of the Ball, or a Change in the Nature of the Air, Experiments may
              easily discover.
            I thought it my Duty, Sir, to send an early Account of this extraordinary Fact, to
              the Society which does me the honour to reckon me among its Members; and I will
              endeavour to make it more perfect, as I receive farther Information.
            With great Respect, I am, Sir, Your most obedient and most humble Servant
            
              B Franklin
            
          
          
            P.S. Since writing the above,
              I am favour’d with your kind Letter of the 25th. I am much obliged to you for the Care
              you have taken to forward the Transactions, as well as to the Council for so readily
              ordering them on Application. Please to accept and present my Thanks.
            I just now learn, that some observers say, the Ball was 150 seconds in rising, from
              the Cutting of the Cord till hid in the Clouds; that its height was then about 500
              Toises, but, being moved out of the Perpendicular by the Wind, it had made a Slant so
              as to form a Triangle, whose Base on the Earth was about 200 Toises.
              It is said the Country People who saw it fall were frightned, conceiv’d from its
              bounding a little, when it touch’d the Ground, that there was some living Animal in
              it, and attack’d it with Stones and Knives, so that it was much mangled; but it is now
              brought to Town and will be repaired.
            The great one of M. Mongolfier, is to go up, as is said, from Versailles, in about 8
              or 10 Days; It is not a Globe but of a different Form, more convenient for penetrating
              the Air. It contains 50,000 cubic Feet, and is supposed to have a Force of Levity
              equal to 1500 pounds weight. A Philosopher here, M. Pilatre du Rozier, has seriously
              apply’d to the Academy for leave to go up with it, in order to make some Experiments.
              He was complimented on his Zeal and Courage for the Promotion of Science, but advis’d
              to wait till the Management of those Balls was made by Experience more certain &
                safe. They say the filling of it in
              M. Mongolfier’s Way will not Cost more than half a Crown. One is talk’d of to be 110
              feet Diameter. Several Gentlemen have ordered small ones to be made for their
              Amusement. One has ordered four of 15 feet Diameter each; I know not with what
              Purpose; But such is the present Enthusiasm for promoting and improving this
              Discovery, that probably we shall soon make considerable Progress in the art of
              constructing and using the Machines.
            Among the Pleasanteries Conversation produces on this Subject, Some suppose Flying to
              be now invented, and that since Men may be supported in the Air, nothing is wanted but
              some light handy Instruments to give and direct Motion.
              Some think Progressive Motion on the Earth may be Advanc’d by it, and that a Running
              Footman or a Horse slung and suspended under such a Globe so as to have no more of
              Weight pressing the Earth with their Feet, than Perhaps 8 or 10 Pounds, might with a
              fair Wind run in a straight Line across Countries as fast as that Wind, and over
              Hedges, Ditches & even Waters. It has been even fancied that in time People will
              keep such Globes anchored in the Air, to which by Pullies they may draw up Game to be
              preserved in the Cool, & Water to be frozen when Ice is wanted. And that to get
              Money, it will be contrived to give People an extensive View of the Country, by
              running them up in an Elbow Chair a Mile high for a Guinea &c. &c.
            
              B F
            
          
          
            [In Franklin’s hand:] A Pamphlet is
              printing, in which we are to have a full & perfect Acct of the Experiments
              hitherto made, &c. I will send it to you. M. Mongolfier’s Air to fill the Globe
              has hitherto been kept secret; some suppose it to be only common Air heated by passing
              thro’ the Flame of burning Straw, and thereby extreamly rarefied. If so, its Levity
              will soon be diminish’d, by Condensation, when it comes into the cooler Region
              above.
          
              Sir Joseph Banks, Bart.
            
          
          
            [Enclosure:]
            Calculs du Ballon de 12. Pieds de Dametre
enlevé le Mercredy 27. Aout 1783.
            
            Circonférence du
  grand Cercle     37. Pieds
Diamétre           12.
                ━━━━
                   74
                   37.
                ━━━━
Surface           444. Pi.

Tiers du Rayon      2.
                ━━━━
Solidité          888. Pieds cubes.
Air atm. à 12.
  gros le Pi.      12.
                ━━━━
                1,776.
                  888
                ━━━━
Pesanteur de
  l’air atm.   10,656. gros ⎰   8
                 26         ⎱1332. onces / 16
                 26,6           52       /  83. lb 4. onces


            
            L’air Atmospherique dont le Ballon occupoit la Place pesant 83. lb 4. ces [onces] et sa force pour s’élever étant de 40. lb il falloit que son Eveloppe et l’air inflammable qu’elle contenoit ne pesassent que 43. lb 4. onces l’Enveloppe en pesoit 25, rèste pour l’air inflamable 18. lb 4. onces.
            
            
            En supposant le Ballon de 6 Pieds de diametre, son Volume étant le 8eme. du 1er., Le Poids de l’air dont il occupoit la Place
sseroit le huitieme de  
 
 

            
              
                
                83. lb 4. onces
                = 10. lb 6. onces 4. gros
              
              
                L’air inflammable
                ⅛ de 18. lb 4. onces
                = 2. lb 4. onces 4. gros
              
              
                L’Enveloppe
                ¼ de 25. lb
                = 6. lb 4. onces
              
            
            Les dernieres valeurs reünies sont 8. lb 8. onces 4. gros qui otés de 10. lb 6. onces 4. gros pèsanteur de l’Air atmospherique dont le Ballon occupoit la place, laissent pour sa force d’élevation une Livre quatorze onces.
            [In Franklin’s hand:] Sept. 2. I add
              this Paper just now given me
            
              B F
            
          
        